Citation Nr: 0305457	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-05 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel






INTRODUCTION

The veteran served on active duty from August 1951 to 
February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision by the Department of 
Veterans Affairs (VA) Salt Lake City, Utah Regional Office 
(RO).  




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran has level II hearing in the right ear and 
level VI hearing in the left ear.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85, 4.86 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing the degree 
of his bilateral hearing loss.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decision in January 2002; the statement of the case 
(SOC) dated in April 2002; the supplemental statement of the 
case (SSOC) dated in June 2002; and the VCAA letter dated in 
November 2001, the RO provided the veteran with the 
applicable law and regulations and gave adequate notice as to 
the evidence needed to substantiate his claims.  In addition, 
in a development letter dated in March 2002, the RO described 
the appeal process, and instructed the veteran as to the 
Decision Review Process.  Thus, the Board is satisfied that 
the RO has provided all notice as required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured 
current VA audiological evaluations, Magnetic Resonance 
Imaging (MRI) results, and VA outpatient treatment records.  
He has not authorized VA to obtain any private evidence.  The 
Board finds that the duty to assist the veteran with the 
development of his claim is satisfied.  38 U.S.C.A. § 5103A.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

On VA audiological examination in August 2000, results were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
-
70
LEFT
25
40
70
-
80

Speech discrimination score was 96 percent at 75 decibels.  
The impression noted was high frequency neurosensory hearing 
loss.  

On VA audiological examination in December 2001, results were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
80
80
LEFT
30
25
70
85
85

A puretone average of 61 percent was given for the right ear 
and a puretone average of 66 percent was given for the left 
ear.  Speech recognition scores of 100 percent for the right 
ear and 68 percent for the left ear were indicated.  Applying 
these results to Table VI yields a Roman numeral value of II 
for the right ear (the better ear) and a Roman numeral value 
of VI for the left ear (the poorer ear).  

VA audiology records related to hearing aids dated in March 
2002 reveal speech discrimination at 88 percent in the right 
ear and 68 percent in the left ear at a loud conversational 
level with masking.  

A VA MRI of the internal auditory canals was conducted in 
April 2002.  Clinical findings were that the midline 
structures appeared to be intact; the overall parenchymal 
volume was somewhat diminished consistent with the veteran's 
age; there was associated increase in the volume of the 
ventricles, fossi, and cisterns; and there were scattered 
fossi of increased flare signal consistent with small vessel 
ischemic disease in the white matter tracts.  No focal signal 
abnormalities, masses, abnormal enhancement, or other 
abnormalities were present.  

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone 
audiometric test.  Examinations will be conducted without the 
use of hearing aids.  38 C.F.R. § 4.85(a).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometric 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e). 

Additionally, an alternate rating table may be used for 
"unusual patterns of hearing impairment," including cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or where the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86.  Neither pattern, however, has 
been shown in this case. 

The veteran's August 2000 VA examination findings do not 
conform to the criteria for hearing testing under 38 C.F.R. 
§ 4.85(d); the puretone thresholds were not recorded for 3000 
Hertz.  Furthermore, it is unclear whether the speech 
recognition score was recorded for both ears or only one.

The veteran's December 2001 VA examination findings do 
conform to the criteria for hearing testing under 38 C.F.R. 
§ 4.85(a), and the Board has used these findings in 
determining the veteran's evaluation.  This examination 
revealed average pure tone thresholds of 61 decibels in the 
right ear and 66 decibels in the left ear and Maryland CNC 
scores of 100 percent in the right ear and 68 percent in the 
left ear.  These results equate to Level II hearing in the 
right ear and Level VI hearing in the left ear.  Under Table 
VII, these results warrant a 10 percent evaluation.

The Board has considered the veteran's lay contentions, but 
observes that his assertions of decreased hearing are 
insufficient to establish entitlement to a higher evaluation 
for bilateral hearing loss because "disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Board notes that 
the veteran is free to submit evidence at a future date in 
furtherance of the assignment of a higher evaluation, such as 
recent audiological testing reports.  

Nevertheless, in the present case, the "mechanical 
application" of the applicable diagnostic criteria to the 
evidence at hand clearly establishes a 10 percent evaluation.  
As such, the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased evaluation for 
bilateral hearing loss, and the claim is denied.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.  



_______________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

